281 S.W.3d 42 (2005)
In re Charles J. DAVILA.
No. 08-05-00194-CV.
Court of Appeals of Texas, El Paso.
June 9, 2005.
C. Jeff Minor, Semko & Minor, P.C., El Paso, for Interested Party.
*43 Laura Strathmann, El Paso, for Relator.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION ON PETITION FOR WRIT OF MANDAMUS
DAVID WELLINGTON CHEW, Justice.
Relator, Charles J. Davila, asks this Court to issue a writ of mandamus against the Honorable Patricia Macias, Judge of the 388th District Court of El Paso County. Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992)(orig.proceeding). Moreover, there must be no other adequate remedy at law. Id. Based on the record before us, we are unable to conclude that Respondent clearly abused her discretion. Accordingly, we deny mandamus relief. See TEX. R.APP.P. 52.8(a).